DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 01/12/2022 to the Office Action mailed on 10/20/2021s is acknowledged.
 
Claim Status
Claims 17-37 are pending. 
Claims 1-16 were previously cancelled.
Claim 17 and 33 are currently amended.
Claims 36 and 37 are newly added.
Claims 17-35 have been examined.
Claims 17-35 are rejected.

Priority
	Priority to 371 PCT/EP2018/055889 filed on 03/09/2018, which claims priority to French patent application 1751945 filed on 03/09/2017 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
The rejection of claims 17-22 and 27-35 rejected under 35 U.S.C. 103 as being unpatentable over Keil et al. (US Patent 5690924, Published 11/25/1997) in view of Khan et al. (US Patent Application Publication 2005/0224524 A1, Published 10/13/2005) is withdrawn in view of Applicant’s arguments.
The rejection of claims 23-26 35 U.S.C. 103 as being unpatentable over Keil et al. (US Patent 5690924, Published 11/25/1997) in view of Khan et al. (US Patent Application Publication 2005/0224524 A1, Published 10/13/2005) as applied to claims 17-22 and 27-35 above, and further in view of Gawtrey et al. (US Patent Application Publication 2015/0139917 A1, Published 05/21/2015) is withdrawn in view of Applicant’s arguments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art lacks a teaching or suggestion of the instantly claimed diffuser. For the foregoing reasons claims 17-37 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617